DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10910106. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the US Patent claim feedback platform that measure physiological parameters that are compared to a baseline and generate a health status based on comparison.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 20110092779), cited in IDS.
Regarding claim 21, Chang discloses A platform, comprising: a processor; a database containing normative standards indexed to physiological parameters (section 0012, 0033, 0040, The device includes a processor, a memory in communication with the processor, a remote health monitor logic on the memory, a health profile database on the memory, a wireless transceiver in communication with the processor, a housing enclosing the processor, the memory, and the wireless transceiver, a microphone in communication with the processor, a speaker in communication with the processor, and a strap coupled with the housing, Health profile database 318 stores data concerning the user or users. This data may include a personal profile including height, weight, body fat, medical history, etc. as well as data received from user inputs); a communications component configured to receive physiological data collected from a wearable monitoring device including one or more sensors capable of sensing one or more of said physiological parameters (section 0023, 0033, collects data based upon these interactions as well as inputs of the individual's health statistics, such as pulse, temperature. Health monitoring device uses various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion); an evaluation module configured to: retrieve from said database said plurality of normative standards indexed to said physiological parameters (Section 0049, the physical sample, a processor, according to logic on a memory, analyzes the data and compares the physical sample with baseline samples); compare said physiological data of said physiological parameters to said plurality of normative standards retrieved from said database (Sections 0026, 0049, These readings may be used alone or compared with baseline readings for the user in order to determine whether the user has a limited range of motion. If so, the limited range of motion becomes a factor in the diagnosis of the user. The physical sample, a processor, according to logic on a memory, analyzes the data and compares the voice sample and/or physical sample with baseline samples. The analyzing includes compiling the inputs to determine characteristics of the physical sample. The comparison determines whether the physical sample are different than the baseline samples and, if so, how they are different. These differences help to influence the diagnosis); and generate a health status by comparing said physiological data of said physiological parameters to said plurality of normative standards retrieved from said database (section 0049, the physical sample, a processor, according to logic on a memory, analyzes the data and compares the voice sample and/or physical sample with baseline samples. The analyzing includes compiling the inputs to determine characteristics of the physical sample. The comparison determines whether the physical sample are different than the baseline samples and, if so, how they are different. These differences help to influence the diagnosis).
Concerning claim 22, Chang discloses physiological parameters comprise one or more of: movement, heart rate, respiratory rate, blood oxygen level, temperature, and moisture (section 0033, various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion). 
With respect to claim 23, Chang discloses movement comprises a six-minute walk test (section 0024-0025, the patient follows the instructions provided by the `virtual doctor` on the IPTV screen to report and/or show his or her health status through speech, body movement, walking, stretching, etc. Motor skill may be determined by following the instructions given by the virtual doctor on the IPTV screen, such as "please press Talk button three times while you walk towards me).
With respect to claim 24, Chang discloses normative standards further indexed to environmental parameters, and wherein said communications component further configured to receive environmental data corresponding to said environmental parameters, and wherein said evaluation module further configured to: retrieve from said database said plurality of normative standards indexed to said environmental parameters; compare said environmental data of said environmental parameters to said plurality of normative standards retrieved from said database; and generate said health status by comparing said physiological data of said physiological parameters and said environmental data of said environmental parameters to said plurality of normative standards retrieved from said database (section 0023, 0033, collects data based upon these interactions as well as inputs of the individual's health statistics, such as pulse, temperature. Health monitoring device uses various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion).
Regarding claim 25, Chang discloses said environmental parameters comprise one more of: ambient air oxygen concentration data, ambient air temperature data, environmental particulate data, and geospatial location data (section 0023, 0033, collects data based upon these interactions as well as inputs of the individual's health statistics, such as pulse, temperature. Health monitoring device uses various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion).
Concerning claim 26, Chang discloses physiological parameters further comprise a fraction of inspired oxygen in ambient air based on said environmental data (section 0023, 0033, collects data based upon these interactions as well as inputs of the individual's health statistics, such as pulse, temperature. Health monitoring device uses various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion).
With respect to claim 27, Chang discloses health status comprises a pulmonary status (section 0033, Health monitoring device 100 uses various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion).
Regarding claim 28, Chang discloses pulmonary status comprises a pulmonary status of a pulmonary disease condition (Section 0039, Users complaining of sore throats, coughing, and/or other illnesses or diseases often have discernable differences in their speech. Determining these differences may assist in the diagnosis of these users).
	Concerning claim 31, Chang discloses database further contains baseline profiles of a user indexed to said physiological parameters (section 0012, 0033, 0040, The device includes a processor, a memory in communication with the processor, a remote health monitor logic on the memory, a health profile database on the memory, a wireless transceiver in communication with the processor, a housing enclosing the processor, the memory, and the wireless transceiver, a microphone in communication with the processor, a speaker in communication with the processor, and a strap coupled with the housing, Health profile database 318 stores data concerning the user or users. This data may include a personal profile including height, weight, body fat, medical history, etc. as well as data received from user inputs).
	With respect to claim 32, Chang discloses valuation module configured to: retrieve from said database one of said plurality of baseline profiles based on said physiological parameters(Section 0049, the physical sample, a processor, according to logic on a memory, analyzes the data and compares the physical sample with baseline samples); compare said physiological data of said physiological parameters to said baseline profile retrieved from said database (Sections 0026, 0049, These readings may be used alone or compared with baseline readings for the user in order to determine whether the user has a limited range of motion. If so, the limited range of motion becomes a factor in the diagnosis of the user. The physical sample, a processor, according to logic on a memory, analyzes the data and compares the voice sample and/or physical sample with baseline samples. The analyzing includes compiling the inputs to determine characteristics of the physical sample. The comparison determines whether the physical sample are different than the baseline samples and, if so, how they are different. These differences help to influence the diagnosis); and generate a health status by comparing said physiological data of said physiological parameters to said baseline profile retrieved from said database (section 0049, the physical sample, a processor, according to logic on a memory, analyzes the data and compares the voice sample and/or physical sample with baseline samples. The analyzing includes compiling the inputs to determine characteristics of the physical sample. The comparison determines whether the physical sample are different than the baseline samples and, if so, how they are different. These differences help to influence the diagnosis).
	Regarding claim 35, Chang discloses evaluation module generates an alert sent to a monitoring device when said health status falls outside of a threshold, said threshold automatically set by said evaluation module based on normative variation in said baseline profile (Fig. 6, section 0049, the processor determines whether the results are irregular. A result is irregular if the physical sample is different from the baseline sample by a set amount. This may be an amount set by the healthcare professional based upon the test being performed. If the results are irregular, the user is alerted. If the results are not irregular but the user is not appropriately responding, the user or the processor may determine that the user is in critical condition. This may be if the user is not showing a pulse, not responding to prompts, etc. The user or processor may also determine that the user is in critical condition after the user has been alerted).
Regarding claim 36, Chang discloses A platform, comprising: a processor; a database containing normative standards indexed to physiological parameters (section 0012, 0033, 0040, The device includes a processor, a memory in communication with the processor, a remote health monitor logic on the memory, a health profile database on the memory, a wireless transceiver in communication with the processor, a housing enclosing the processor, the memory, and the wireless transceiver, a microphone in communication with the processor, a speaker in communication with the processor, and a strap coupled with the housing, Health profile database 318 stores data concerning the user or users. This data may include a personal profile including height, weight, body fat, medical history, etc. as well as data received from user inputs); a communications component configured to receive physiological data collected from a wearable monitoring device including one or more sensors capable of sensing one or more of said physiological parameters (section 0023, 0033, collects data based upon these interactions as well as inputs of the individual's health statistics, such as pulse, temperature. Health monitoring device uses various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion); an evaluation module configured to: retrieve from said database said plurality of normative standards indexed to said physiological parameters (Section 0049, the physical sample, a processor, according to logic on a memory, analyzes the data and compares the physical sample with baseline samples); compare said physiological data of said physiological parameters to said plurality of normative standards retrieved from said database (Sections 0026, 0049, These readings may be used alone or compared with baseline readings for the user in order to determine whether the user has a limited range of motion. If so, the limited range of motion becomes a factor in the diagnosis of the user. The physical sample, a processor, according to logic on a memory, analyzes the data and compares the voice sample and/or physical sample with baseline samples. The analyzing includes compiling the inputs to determine characteristics of the physical sample. The comparison determines whether the physical sample are different than the baseline samples and, if so, how they are different. These differences help to influence the diagnosis); and generate a health status by comparing said physiological data of said physiological parameters to said plurality of normative standards retrieved from said database (section 0049, the physical sample, a processor, according to logic on a memory, analyzes the data and compares the voice sample and/or physical sample with baseline samples. The analyzing includes compiling the inputs to determine characteristics of the physical sample. The comparison determines whether the physical sample are different than the baseline samples and, if so, how they are different. These differences help to influence the diagnosis).
Concerning claim 37, Chang discloses physiological parameters comprise one or more of: movement, heart rate, respiratory rate, blood oxygen level, temperature, and moisture (section 0033, various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion). 
With respect to claim 38, Chang discloses movement comprises a six-minute walk test (section 0024-0025, the patient follows the instructions provided by the `virtual doctor` on the IPTV screen to report and/or show his or her health status through speech, body movement, walking, stretching, etc. Motor skill may be determined by following the instructions given by the virtual doctor on the IPTV screen, such as "please press Talk button three times while you walk towards me).
With respect to claim 39, Chang discloses normative standards further indexed to environmental parameters, and wherein said communications component further configured to receive environmental data corresponding to said environmental parameters, and wherein said evaluation module further configured to: retrieve from said database said plurality of normative standards indexed to said environmental parameters; compare said environmental data of said environmental parameters to said plurality of normative standards retrieved from said database; and generate said health status by comparing said physiological data of said physiological parameters and said environmental data of said environmental parameters to said plurality of normative standards retrieved from said database (section 0023, 0033, collects data based upon these interactions as well as inputs of the individual's health statistics, such as pulse, temperature. Health monitoring device uses various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion).
Regarding claim 40, Chang discloses said environmental parameters comprise one more of: ambient air oxygen concentration data, ambient air temperature data, environmental particulate data, and geospatial location data (section 0023, 0033, collects data based upon these interactions as well as inputs of the individual's health statistics, such as pulse, temperature. Health monitoring device uses various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion).
Concerning claim 41, Chang discloses physiological parameters further comprise a fraction of inspired oxygen in ambient air based on said environmental data (section 0023, 0033, collects data based upon these interactions as well as inputs of the individual's health statistics, such as pulse, temperature. Health monitoring device uses various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion).
With respect to claim 42, Chang discloses health status comprises a pulmonary status (section 0033, Health monitoring device 100 uses various sensors to take readings on the user as well as the user's environment. These reading may include the user's temperature, the room temperature, the user's pulse, the oxygen level in the user's blood, the user's blood sugar level, the user's blood alcohol level, the user's pupil dilation, the user's pupil movement, the user's range of motion, the user's speed of motion).
Regarding claim 43, Chang discloses pulmonary status comprises a pulmonary status of a pulmonary disease condition (Section 0039, Users complaining of sore throats, coughing, and/or other illnesses or diseases often have discernable differences in their speech. Determining these differences may assist in the diagnosis of these users).
Concerning claim 46, Chang discloses database further contains baseline profiles of a user indexed to said physiological parameters (section 0012, 0033, 0040, The device includes a processor, a memory in communication with the processor, a remote health monitor logic on the memory, a health profile database on the memory, a wireless transceiver in communication with the processor, a housing enclosing the processor, the memory, and the wireless transceiver, a microphone in communication with the processor, a speaker in communication with the processor, and a strap coupled with the housing, Health profile database 318 stores data concerning the user or users. This data may include a personal profile including height, weight, body fat, medical history, etc. as well as data received from user inputs).
	With respect to claim 47, Chang discloses valuation module configured to: retrieve from said database one of said plurality of baseline profiles based on said physiological parameters(Section 0049, the physical sample, a processor, according to logic on a memory, analyzes the data and compares the physical sample with baseline samples); compare said physiological data of said physiological parameters to said baseline profile retrieved from said database (Sections 0026, 0049, These readings may be used alone or compared with baseline readings for the user in order to determine whether the user has a limited range of motion. If so, the limited range of motion becomes a factor in the diagnosis of the user. The physical sample, a processor, according to logic on a memory, analyzes the data and compares the voice sample and/or physical sample with baseline samples. The analyzing includes compiling the inputs to determine characteristics of the physical sample. The comparison determines whether the physical sample are different than the baseline samples and, if so, how they are different. These differences help to influence the diagnosis); and generate a health status by comparing said physiological data of said physiological parameters to said baseline profile retrieved from said database (section 0049, the physical sample, a processor, according to logic on a memory, analyzes the data and compares the voice sample and/or physical sample with baseline samples. The analyzing includes compiling the inputs to determine characteristics of the physical sample. The comparison determines whether the physical sample are different than the baseline samples and, if so, how they are different. These differences help to influence the diagnosis).
Regarding claim 51, Chang discloses evaluation module generates an alert sent to a monitoring device when said health status falls outside of a threshold, said threshold automatically set by said evaluation module based on normative variation in said baseline profile (Fig. 6, section 0049, the processor determines whether the results are irregular. A result is irregular if the physical sample is different from the baseline sample by a set amount. This may be an amount set by the healthcare professional based upon the test being performed. If the results are irregular, the user is alerted. If the results are not irregular but the user is not appropriately responding, the user or the processor may determine that the user is in critical condition. This may be if the user is not showing a pulse, not responding to prompts, etc. The user or processor may also determine that the user is in critical condition after the user has been alerted).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20110092779) in view of Sahin (US 20150223731) both cited in IDS.
	With respect to claim 33 and 48-49, Chang discloses the invention substantially as claimed however does not show an analysis engine to: aggregate baseline profiles from a plurality of users; identify key variables in said baseline profiles aggregated from said plurality of users; and apply key variables identified in said baseline profiles aggregated from said plurality of users to compare said physiological data of said physiological parameters to said normative standards retrieved from said database. Sahin discloses an analysis engine to: aggregate baseline profiles from a plurality of users; identify key variables in said baseline profiles aggregated from said plurality of users; and apply key variables identified in said baseline profiles aggregated from said plurality of users to compare said physiological data of said physiological parameters to said normative standards retrieved from said database (sections 0085, 0087, 0260, a wearable data collection device and/or a learning data analysis system. The raw session data, for example, may represent the type of session data shared between the subject system or the caregiver system and the analysis system, the learning engines may correlate collected data to subject clinical data, such as contemporaneous medical interventions and/or medication schedule e.g., accessed from a separate system and/or identified by the prescription intake identifying algorithm. In an additional example, the learning engines may correlate small motion data with data obtained through other algorithms such as, in some examples, diet data collected by the dietary intake identifier, activity data collected by the activity identifier, mental tasks and engagement cues collected, for example, by the fatigue analysis algorithm, eye motion analysis algorithm, and/or vocalization analysis algorithm, and/or environmental conditions and events collected by the noise intensity analysis algorithm, event identifier, and/or scent analysis algorithm). This allows for benefit of analyzing physiological patterns that could be indicative of neurodegenerative or other conditions. This allows for benefit of analyzing physiological patterns that could be indicative of neurodegenerative or other conditions. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Chang by adding analysis of aggregate baseline profiles from multiple users as taught by Sahin in order to facilitate benefit of analyzing physiological patterns that could be indicative of neurodegenerative or other conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792